DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input unit configured for receiving”, “identification unit configured for identifying”, “a computation unit configured for computing” and “modeling unit configured for generating” in claims 1 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections

Claim 13 recites “The method according to claim 11” in line 1.  However, claim 11 is notably an apparatus claim.  It appears that claim 13 is intended to depend from claim 12.  For purposes of examination, it will be assumed that claim 13 depends from claim 12 to provide proper antecedent basis for the method.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 and 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 14 recites “A computer program for controlling an apparatus which, when executed by a processing unit”.  This claim appears to be pure software, which is non-statutory.
Claim 15 recites “A computer-readable medium having stored there on the computer program”.  A “computer-readable medium” can be interpreted to be a structural term, such as a “hard drive’ or “memory”, but may also be interpreted as a non-statutory, non-structural term, such as a “signal”.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nickisch et al. (US 2016/0302750).
Regarding claim 1, Nickisch et al. discloses an apparatus for assessing a coronary vasculature comprising: 
an input unit configured for receiving diagnostic data of a vessel of interest in the vasculature (“In one embodiment, the imager IM supplying imagery Ai is a C-arm X-ray fluoroscopy system” at paragraph 0034, line 1); 
an identification unit configured for identifying, using the diagnostic data (“The components of image processing system IPS may be programmed in a suitable scientific computing platform such as Matlab® and may be translated into C++ or C routines suitable to run on a computing system (such as the imager's workstation),In another exemplary embodiment of the present invention, a computer program or a computer program element is provided that is characterized by being adapted to execute the method steps of the method according to one of the preceding embodiments, on an appropriate system” at paragraph 0083): 
a first intravascular measurement position, wherein a first hemodynamic value of a first hemodynamic property is derived at said first intravascular measurement position (“the distal pressure p0 behind the stenosis at paragraph 0064, line 1), and 
a second intravascular measurement position, wherein a second hemodynamic value of the first hemodynamic property is derived at said second intravascular measurement position (“proximal pressure before the stenosed site” at paragraph 0064, line 2); and 
a computation unit configured for computing, on the basis of the first hemodynamic value and the second hemodynamic value, at least one diagnostic parameter representative of a second hemodynamic property in the vessel of interest (“The pressure drop Δp over the stenotic vessel segment at a given volumetric flow rate f is now modeled as a weighted sum of the different global pressure drop effects he(f) to now accounting for pressure changes” at paragraph 0060, line 8; “Once the composite transfer function is gotten and adapted to the vessel tree of the patient at hand, an evaluator EVAL can then compute different FFR values for any given pair p.sub.0, f as per:Equation ( 2 ) [0064] In other words, the distal pressure p.sub.0 behind the stenosis is divided by the proximal pressure before the stenosed site. The FFR value depends on both, the proximal pressure and the amount of flow through the stenotic region. The so computed FFR value(s) is (are) then output at an output port (not shown) for storage and/or can be otherwise processed” at paragraph 0063).
Regarding claim 2, Nickisch et al. discloses an apparatus wherein the first hemodynamic property comprises a pressure in the vessel of interest (“the distal pressure p0 behind the stenosis at paragraph 0064, line 1).
Regarding claim 3, Nickisch et al. discloses an apparatus wherein 
the identifying the first intravascular measurement position and the second intravascular measurement position comprises predicting a localized change in the second hemodynamic property in the vessel of interest at least one candidate position (“The weights w.sub.e are retrieved from the (or a different) database DB when forming the composite transfer function. In one embodiment, the effect weights are previously computed by training module TR in a learning phase through a statistical training learning procedure. In particular, given a set of examples fi, Δpi of volumetric flow rates and pressure drops along with the vessel tree's geometry, the fitting of the weights is implemented in one embodiment as a least squares fitting, a regularized least squares fitting or a nonnegative least squares fitting where the weight vector w=[we]e is found by minimizing a loss function similar to w=arg minwΣi (Δp i−Σewehe(fi))2, wherein i denotes an index for the samples and e is an index that denotes the respective effects e one wishes to account for in the training phase” at paragraph 0061, line 1; “The pressure drop Δp over the stenotic vessel segment at a given volumetric flow rate f is now modeled as a weighted sum of the different global pressure drop effects he(f) to now accounting for pressure changes” at paragraph 0060, line 8), 
identifying said at least one candidate position as the first intravascular measurement position (a distal position is chosen to measure the pressure as described above); and 
identifying an intravascular position other than the at least one candidate position as the second intravascular measurement position (a proximal position is chosen to measure the pressure as described above).
Regarding claim 11, Nickisch et al. discloses an apparatus wherein the computing the at least one diagnostic parameter comprises a determining of a coronary flow reserve and/or a volumetric flow rate and/or flow velocity of the blood flow in the vessel of interest (“The pressure drop Δp over the stenotic vessel segment at a given volumetric flow rate f is now modeled as a weighted sum of the different global pressure drop effects he(f) to now accounting for pressure changes” at paragraph 0060, line 8; “Once the composite transfer function is gotten and adapted to the vessel tree of the patient at hand, an evaluator EVAL can then compute different FFR values for any given pair p.sub.0, f as per:Equation ( 2 ) [0064] In other words, the distal pressure p.sub.0 behind the stenosis is divided by the proximal pressure before the stenosed site. The FFR value depends on both, the proximal pressure and the amount of flow through the stenotic region. The so computed FFR value(s) is (are) then output at an output port (not shown) for storage and/or can be otherwise processed” at paragraph 0063).
Regarding claim 12, Nickisch et al. discloses a method for assessing a coronary vasculature comprising 
receiving diagnostic data of a vessel of interest in the vasculature (“In one embodiment, the imager IM supplying imagery Ai is a C-arm X-ray fluoroscopy system” at paragraph 0034, line 1); 
for identifying, using the diagnostic data (“The components of image processing system IPS may be programmed in a suitable scientific computing platform such as Matlab® and may be translated into C++ or C routines suitable to run on a computing system (such as the imager's workstation),In another exemplary embodiment of the present invention, a computer program or a computer program element is provided that is characterized by being adapted to execute the method steps of the method according to one of the preceding embodiments, on an appropriate system” at paragraph 0083): 
a first intravascular measurement position, wherein a first hemodynamic value of a first hemodynamic property is derived at said first measurement position (“the distal pressure p0 behind the stenosis at paragraph 0064, line 1), and 
a second intravascular measurement position, wherein a second hemodynamic value of the first hemodynamic property is derived at said second measurement position (“proximal pressure before the stenosed site” at paragraph 0064, line 2); and 
computing, on the basis of the first hemodynamic value and the second hemodynamic value, at least one diagnostic parameter representative of a second hemodynamic property in the vessel of interest (“The pressure drop Δp over the stenotic vessel segment at a given volumetric flow rate f is now modeled as a weighted sum of the different global pressure drop effects he(f) to now accounting for pressure changes” at paragraph 0060, line 8; “Once the composite transfer function is gotten and adapted to the vessel tree of the patient at hand, an evaluator EVAL can then compute different FFR values for any given pair p.sub.0, f as per:Equation ( 2 ) [0064] In other words, the distal pressure p.sub.0 behind the stenosis is divided by the proximal pressure before the stenosed site. The FFR value depends on both, the proximal pressure and the amount of flow through the stenotic region. The so computed FFR value(s) is (are) then output at an output port (not shown) for storage and/or can be otherwise processed” at paragraph 0063).
Regarding claim 13, Nickisch et al. discloses a method wherein the identifying the first intravascular measurement position and the second intravascular measurement position comprises indicating, to a user, the first intravascular and second intravascular measurement position (“For instance when varying the CSA estimations A, the user can specify in one embodiment at which vessel tree segmentations j the variation is to be applied. In a simpler embodiment however the fixed error estimate is applied to all CSA estimations across all vessel tree segmentation sections j” at paragraph 0068, last sentence; this implies that the vessel tree for the stenosis region is displayed, which include the two critical measurement points).
Regarding claim 14, Nickisch et al. discloses a computer program for controlling an apparatus, which, when executed by a processing unit, is adapted to perform the method according to claim 13 (“The computer program element might therefore be stored on a computer unit, which might also be part of an embodiment of the present invention. This computing unit may be adapted to perform or induce a performing of the steps of the method described above” at paragraph 0084, line 1).
Regarding claim 15, Nickisch et al. discloses a computer-readable medium having stored there on the computer program according to claim 14 (“The computer program element might therefore be stored on a computer unit, which might also be part of an embodiment of the present invention. This computing unit may be adapted to perform or induce a performing of the steps of the method described above” at paragraph 0084, line 1).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nickisch et al.
Regarding claim 4, Nickisch et al. discloses an apparatus wherein 
the diagnostic data comprises at least one diagnostic image of the vessel of interest (“In one non-limiting embodiment, two images A1, A2 are received at input port IN” at paragraph 0047); and 
the identifying of the first intravascular measurement position and the second intravascular measurement position comprises 
segmenting the vessel of interest into a plurality of segments (“Image coordinates of the segmented vessel footprint in said ROI are then passed on to partitioner PAR. Partitioner PAR then proceeds along the segmented vessel tree portions to partition same into sections at a step width which in embodiment is set at about 5 to 10 mm” at paragraph 0049, line 1); 
deriving, for each of the segments, a plurality of geometric parameter values for the vessel of interest at a plurality of intravascular positions along a longitudinal axis of the vessel of interest (“Each vessel tree segment j records in the respective projection view certain geometric parameters that define the local geometry of the corresponding vessel tree section. In one embodiment, the geometric parameters include any one of the following (or any combination thereof): a portion of the vessel's centreline, the vessel's local cross sectional area A, the local centreline curvature κ, the vessel segment's length l, the local vessel perimeter P and the local vessel radius r” at paragraph 0049, line 11);
wherein the at least one candidate position of the narrowing is identified as the first intravascular measurement position and a further intravascular position other than the at least one candidate position is identified as the second intravascular measurement position (“only a region of interest defined by a radius (ROI radius) around the actual stenosis stricture is segmented which in general is easy to identify” at paragraph 0048, line 5; the location of the stenosis is used to derive the distal and proximal pressure measurements).
Nickisch et al. does not explicitly disclose identifying, from the plurality of geometric parameter values at the plurality of intravascular positions, at least one geometric parameter value indicating a narrowing of the vessel of interest at least one candidate position from the plurality of intravascular positions.
However as Nickisch et al. disclose determining the local vessel perimeter and cross sectional area at each segment and by definition, the stenosis indicates narrowing of the vessel, the location of said stenosis would be easily identifiable by the perimeter and cross sectional area.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the geometric parameters to indicate the stenosis area for further analysis.
Regarding claim 5, Nickisch et al. discloses an apparatus further comprising 
a modeling unit configured for generating, on the basis of the at least one diagnostic image, a physiological model of the vessel of interest, the physiological model comprising a fluid dynamics model (“In other words, the invention harnesses a data corpus of previous in-situ pressure/flow measurements and/or coronary CFD computations to learn the relative contributions (measured by said weights) of the various physical effects (for instance Bernoulli and/or (Poiseuille) friction, etc.) to the overall or net pressure drop across the coronaries” at paragraph 0019, line 4); wherein 
the computing the at least one diagnostic parameter representative of the second hemodynamic property is performed on the basis of the fluid dynamics model (“That is, if the vessel has locally, at a vessel section a “dumbbell” shaped local geometry as shown in the rightmost column, and if there was only the Bernoulli effect as the sole cause for pressure change, then said pressure change can be computed for said vessel section from equation (1) after adapting same to the local geometry parameters A.sub.in, A.sub.0ut” at paragraph 0055, last sentence).
Regarding claim 7, Nickisch et al. discloses an apparatus wherein 
the identifying of the first intravascular measurement position and the second intravascular measurement position further comprises 
determining, on the basis of the diagnostic image, a location of a bifurcation in the vessel of interest proximate to the further intravascular position (as seen in Figure 6, the second row describes a Bifurcation transfer function, which implies that there are situations where the designated segment is a bifurcation); and 
the computing the at least one diagnostic parameter on the basis of the fluid dynamics model comprises a correcting of the at least one diagnostic parameter by simulating an outflow through said bifurcation using the fluid dynamics model (“For instance, in one embodiment it is the user who can decide which one of the effects they wish to consider at the various sections j. In one embodiment the user is presented with a graphical user interface that includes graphical symbols similar to the rightmost column in the table of FIG. 6, showing suggestive symbology for the various local geometries” at paragraph 0071, line 7).
Regarding claim 8, Nickisch et al. discloses an apparatus wherein 
the computing the at least one diagnostic parameter on the basis of the fluid dynamics model comprises a correcting of the at least one diagnostic parameter by simulating a vessel friction between the first intravascular measurement position and the second intravascular measurement position using the fluid dynamics model (“In other words, the invention harnesses a data corpus of previous in-situ pressure/flow measurements and/or coronary CFD computations to learn the relative contributions (measured by said weights) of the various physical effects (for instance Bernoulli and/or (Poiseuille) friction, etc.) to the overall or net pressure drop across the coronaries” at paragraph 0019, line 4).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nickisch et al. and Wakai (US 2016/0058407).
Nickisch et al. discloses an apparatus wherein the identifying of the first intravascular measurement position and the second intravascular measurement position further comprises determining, on the basis of the diagnostic image, a location of a bifurcation in the vessel of interest (as seen in Figure 6, the second row describes a Bifurcation transfer function, which implies that there are situations where the designated segment is a bifurcation).
Nickisch et al. does not explicitly disclose excluding the further intravascular position when it is determined that the bifurcation is located at a location proximate the further intravascular position along the longitudinal axis of the vessel of interest.
Wakai teaches an apparatus in the same field of endeavor of vessel flow analysis, wherein excluding the further intravascular position when it is determined that the bifurcation is located at a location proximate the further intravascular position along the longitudinal axis of the vessel of interest (“Then, the second excluded range determining 117 determines that part of the coronary artery branch in the blood flow direction (abscissa of the coronary artery lumen feature distribution) which corresponds to a location of the coronary artery bifurcation as an excluded range” at paragraph 0050, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to exclude the bifurcation from further analysis was taught by Wakai in the system of Nickisch et al. as the bifurcation area is a “region in which reliability of the coronary artery lumen feature quantity is low” (Wakai at paragraph 0050, line 2).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nickisch et al. and Tolkowsky et al. (US 2014/0121513).
Regarding claim 9, Nickisch et al. discloses an apparatus wherein 
the identifying of the first intravascular measurement position and the second intravascular measurement position comprises 
identifying, from the plurality of hemodynamic values acquired at the plurality of intravascular positions, at least one hemodynamic value exhibiting a localized change at least one candidate position from the plurality of intravascular positions (“The weights w.sub.e are retrieved from the (or a different) database DB when forming the composite transfer function. In one embodiment, the effect weights are previously computed by training module TR in a learning phase through a statistical training learning procedure. In particular, given a set of examples fi, Δpi of volumetric flow rates and pressure drops along with the vessel tree's geometry, the fitting of the weights is implemented in one embodiment as a least squares fitting, a regularized least squares fitting or a nonnegative least squares fitting where the weight vector w=[we]e is found by minimizing a loss function similar to w=arg minwΣi (Δp i−Σewehe(fi))2, wherein i denotes an index for the samples and e is an index that denotes the respective effects e one wishes to account for in the training phase” at paragraph 0061, line 1; “The pressure drop Δp over the stenotic vessel segment at a given volumetric flow rate f is now modeled as a weighted sum of the different global pressure drop effects he(f) to now accounting for pressure changes” at paragraph 0060, line 8); wherein 
the at least one candidate position is identified as the first intravascular measurement position (a distal position is chosen to measure the pressure as described above) and a further intravascular position other than the at least one candidate position is identified as the second intravascular measurement position (a proximal position is chosen to measure the pressure as described above).
Nickisch et al. does not explicitly disclose that the diagnostic data comprises intravascular pullback data comprising a plurality of hemodynamic values of the first hemodynamic property acquired in-situ by means of a pullback recording at a plurality of intravascular positions along a longitudinal axis of the vessel of interest.
Tolkowsky et al. teaches an apparatus in the same field of endeavor of vessel image analysis, wherein
the diagnostic data comprises intravascular pullback data comprising a plurality of hemodynamic values of the first hemodynamic property acquired in-situ by means of a pullback recording at a plurality of intravascular positions along a longitudinal axis of the vessel of interest (“For some applications, the blood velocity and pressure readings are gathered simultaneously, for example, using a device that is capable of measuring blood pressure and blood velocity simultaneously in a lumen, while the device is being moved through the lumen (e.g., during pullback of the device through the lumen). For example, the ComboWire.RTM. manufactured by Volcano Corp. (San Diego, Calif.) may be used to measure blood pressure and blood velocity simultaneously” at paragraph 0468).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the pullback device as taught by Tolkowsky et al.to acquire the data of Nickisch et al. such that the pressure and image data are correlated for further analysis (see Tolkowsky et al. paragraph 0476).
Regarding claim 10, the Nickisch et al. and Tolkowsky et al. combination discloses an apparatus wherein 
the diagnostic data further comprises at least one diagnostic image of the vessel of interest (“In one non-limiting embodiment, two images A1, A2 are received at input port IN” Nickisch et al. at paragraph 0047; “extraluminal image” Tolkowsky et al. at paragraph 0476, third to last line); and 
the identifying of the first intravascular measurement position and the second intravascular measurement position further comprises 
co-registering of the at least one diagnostic image to the intravascular pressure data (“For some applications, the blood velocity data points from the endoluminal imaging device pullback are used to co-register the endoluminal data points to respective locations along the lumen within an extraluminal image (such as an angiogram) of the lumen” Tolkowsky et al. at paragraph 0476, second to last sentence); and 
indicating the first intravascular measurement position and the second intravascular measurement position in the at least one diagnostic image (“For instance when varying the CSA estimations A, the user can specify in one embodiment at which vessel tree segmentations j the variation is to be applied. In a simpler embodiment however the fixed error estimate is applied to all CSA estimations across all vessel tree segmentation sections j” Nickisch et al. at paragraph 0068, last sentence; this implies that the vessel tree for the stenosis region is displayed, which include the two critical measurement points; see also Figure 4 of Tolkowsky et al.).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/           Primary Examiner, Art Unit 2662